NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 12-4531
                                       ___________

                           UNITED STATES OF AMERICA

                                            v.

                             ROBERT RALPH KORBE,
                                       Appellant
                      ____________________________________

                   On Appeal from the United States District Court
                       for the Western District of Pennsylvania
          (D.C. Criminal Action Nos. 2-08-cr-00365-016; 2-09-cr-00056-002;
                                  2-10-cr-00091-001)
                   District Judge: Honorable Terrence F. McVerry
                     ____________________________________

                  Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  May 14, 2013
       Before: FUENTES, VANASKIE and VAN ANTWERPEN, Circuit Judges

                             (Opinion filed: May 22, 2013)
                                     ___________

                                        OPINION
                                       ___________

PER CURIAM

      Robert Ralph Korbe, a federal prisoner proceeding pro se, appeals from the

District Court’s order denying his motion for a reduction in sentence pursuant to 18

U.S.C. § 3582(c)(2). We will affirm.
       Korbe pleaded guilty to several counts of possession and distribution of powder

and crack cocaine, stipulating to a quantity of more than five but less than fifteen

kilograms of powder cocaine. Based on the Presentence Investigation Report, Korbe’s

total offense level was 31 with a Criminal History Category of VI, resulting in an

advisory Guidelines range of 188 to 235 months’ imprisonment.1 However, after the

Government filed a notice of prior conviction pursuant to 21 U.S.C. § 851, Korbe became

subject to a statutory mandatory minimum sentence of 240 months’ imprisonment for his

powder cocaine conviction.2 At sentencing, the Government’s request for an upward

variance was granted and Korbe received a sentence of 300 months’ imprisonment. We

affirmed. United States v. Korbe, 452 F. App’x 177, 180 (3d Cir. 2011). Korbe’s

subsequent motion for a reduction in sentence, based on the retroactive application of

Amendment 750, was denied. He timely appealed.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. We review a district court’s

interpretation of the Sentencing Guidelines de novo. United States v. Mateo, 560 F.3d

152, 154 (3d Cir. 2009). We review a district court’s ultimate decision to deny a motion

pursuant to § 3582 for abuse of discretion. Id.

       A district court must first determine whether a defendant’s sentence was based on

a sentencing range “that has subsequently been lowered by the Sentencing Commission,”


1
 Korbe’s base offense level would have been 32 based solely on the quantity of powder
cocaine. U.S.S.G. § 2D1.1(c)(4).
2
 A crime involving five kilograms or more of powder cocaine carries a mandatory
minimum sentence of ten years (120 months). 21 U.S.C. § 841(b)(1)(A)(ii)(II). That was
doubled in Korbe’s case due to his prior conviction.
                                             2
18 U.S.C. § 3582(c)(2), and that a reduction is consistent with the policy statements in

U.S.S.G. § 1B1.10. Dillon v. United States, 130 S. Ct. 2683, 2691 (2010). If so, the

district court may then consider whether the authorized reduction is warranted based on

the factors set forth in § 3553(a). Id. The comments accompanying § 1B1.10 state that

               a reduction in the defendant’s term of imprisonment is not
               authorized . . . and is not consistent with this policy statement
               if . . . an amendment . . . is applicable to the defendant but the
               amendment does not have the effect of lowering the
               defendant’s applicable guideline range because of the
               operation of another . . . statutory provision (e.g., a statutory
               mandatory minimum term of imprisonment).

U.S.S.G. § 1B1.10 application note 1.

         We agree with the District Court that Korbe’s sentence was not based on a

Guidelines range that was subsequently lowered by the Sentencing Commission. Though

Amendment 750 lowered the base offense levels for crack cocaine quantities listed in

U.S.S.G. § 2D1.1, Korbe’s 240 month statutory mandatory minimum sentence was

independently based on his powder cocaine offenses. Thus, Amendment 750 could not

have the effect of lowering Korbe’s applicable Guidelines range because the mandatory

minimum for his powder cocaine conviction was unaffected by that amendment. United

States v. Doe, 564 F.3d 305, 312 (3d Cir. 2009). The District Court did not abuse its

discretion in denying Korbe’s motion, as his sentence was not based on a range that was

subsequently lowered and a reduction would have been inconsistent with the policy

statements.3 We will, therefore, affirm the judgment of the District Court.



3
    We have considered Korbe’s additional arguments and, as the Government correctly
                                               3
explains in its brief, they afford no basis for relief under the limited remedy made
available to defendants in a § 3582(c)(2) proceeding.
                                             4